        Case 5:20-cv-00097-LCB Document 21 Filed 05/15/20 Page 1 of 8                       FILED
                                                                                   2020 May-15 PM 03:24
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

MICHAEL DION MILTON,                     )
                                         )
      Plaintiff,                         )
                                         )
v.                                       ) Civil Action Number: 5:20-cv-00097-LCB
                                         )
HUNTSVILLE POLICE                        )
DEPARTMENT, et al.,                      )
                                         )
      Defendants.                        )

        REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS BY
           DEFENDANT CITY OF HUNTSVILLE, ALABAMA

      Defendant City of Huntsville, Alabama (the “City”) submits this reply brief

in further support of its motion to dismiss, which is currently pending in this case.

I.    INTRODUCTION

      On March 10, 2020, the City moved to dismiss (1) all federal constitutional

tort claims under 42 U.S.C. § 1983 against it; (2) all claims against Investigator

Preston Schmitt in his official capacity; (3) all claims against the “Huntsville Police

Department” (“HPD”); and (4) all requests for punitive damages against the City.

(Docs. 9-10). Initially, plaintiff was supposed to respond to the City’s motion to

dismiss by April 21, 2020, but the Court extended this deadline until May 5, 2020 at

plaintiff’s request. (Docs. 15, 19-20). This extended deadline has now come and
         Case 5:20-cv-00097-LCB Document 21 Filed 05/15/20 Page 2 of 8




gone without any response whatsoever from plaintiff. As such, the City’s motion to

dismiss is unopposed and due to be granted in all respects.

II.   ARGUMENT

      A.     Plaintiff Has Conceded The City’s Motion to Dismiss By Not
             Responding.

      Despite the Court giving him more time to respond, plaintiff has neglected to

address any aspect of the City’s motion to dismiss. Multiple cases within the

Eleventh Circuit and beyond have held that the failure of a party to respond or oppose

a pending dispositive motion can constitute an abandonment of the claims at issue

in that motion. See, e.g., Chambers v. Cherokee Cnty., 743 F. App’x 960, 962 (11th

Cir. 2018) (“The district court correctly determined that Chambers abandoned her

equal protection, due process, and conspiracy arguments by failing to address

Defendants’ contentions against them before the district court.”); Coalition for the

Abolition of Marijuana Prohibition v. City of Atlanta, 219 F.3d 1301, 1326 (11th

Cir. 2000) (finding that party’s failure to brief and argue an issue before district court

was grounds for declaring it abandoned); Montgomery v. Specialized Loan

Servicing, LLC, 772 F. App’x 476 (9th Cir. 2019) (finding that “district court

properly dismissed plaintiffs’ remaining claims because plaintiffs failed to respond

to the arguments raised in defendants’ motion to dismiss these claims”); Black v.

Panola Sch. Dist., 461 F.3d 584, 588 n. 1 (5th Cir. 2006) (finding that plaintiff


                                            2
          Case 5:20-cv-00097-LCB Document 21 Filed 05/15/20 Page 3 of 8




abandoned claim by failing to defend it in response to motion to dismiss); Fox v.

American Airlines, Inc., 389 F.3d 1291, 1294-95 (D.C. Cir. 2004) (finding no error

where district court granted motion to dismiss based on reasoning that plaintiffs’

failure to respond to motion within prescribed time renders motion conceded);

Cherry v. Univ. of Alabama Huntsville, 2014 WL 513271, at *2 (N.D. Ala. Feb. 7,

2014) (“In light of Mr. Cherry’s failure to address the University’s [motion to

dismiss] arguments, Mr. Cherry has waived his right to do so.”) (Kallon, J.); Hall v.

BAC Home Loans, 2013 WL 2248253, at *6–7 (N.D. Ala. May 21, 2013)

(concluding that “failure by a plaintiff to respond to a motion to dismiss argument

constitutes an abandonment of that claim”) (Coogler, J.); Demmons v. Fulton Cnty.,

2010 WL 3418325, at *11 (N.D. Ga. Aug. 2, 2010), report and recommendation

adopted by, 2010 WL 3418328 (N.D. Ga. Aug. 25, 2010) (“Failure to respond to an

opposing party's argument constitutes abandonment of th[e] [opposed] claim and

warrants its dismissal.”) (citation omitted); Hooper v. City of Montgomery, 482

F.Supp.2d 1330, 1334 (M.D. Ala. 2007) (concluding that plaintiff's failure to

respond to claims in defendant's motion to dismiss resulted in dismissal of those

claims as abandoned); Hudson v. Norfolk Southern Ry. Co., 209 F.Supp.2d 1301,

1324 (N.D. Ga. 2001) (providing that “[w]hen a party fails to respond to an argument

or otherwise address a claim, the Court deems such argument or claim abandoned[

]”)   (citing Resolution Trust Corp. v. Dunmar Corp., 3 F.3d 587, 599 (11th Cir.
                                         3
        Case 5:20-cv-00097-LCB Document 21 Filed 05/15/20 Page 4 of 8




1995)). Clearly, if plaintiff had any substantive opposition to the City’s motion to

dismiss at all, he has surely had ample time and opportunity to present it.

      The case of Kirksey v. R.J. Reynolds Tobacco Co., 168 F.3d 1039 (7th Cir.

1999), although not directly on point because the plaintiff did offer some response

to the motion to dismiss, is nonetheless persuasive. There, the Seventh Circuit was

confronted with a situation where a plaintiff responded to a motion to dismiss by

simply asserting that she was not “required at this stage of the litigation to

specifically characterize or identify the legal basis of the claims in the complaint”

but rather was only required to “assert a colorable claim that has some factual

support.” Id. at 1041. Writing for the court, Judge Posner aptly explained why the

district court was correct to dismiss the plaintiff's claims:

             Where the plaintiff has gone astray is in supposing that a
             complaint which complies with Rule 8(a)(2) is immune
             from a motion to dismiss. This confuses form with
             substance. Rule 8(a)(2) specifies the conditions of the
             formal adequacy of a pleading. It does not specify the
             conditions of its substantive adequacy, that is, its legal
             merit. Suppose the complaint had alleged that the
             defendants had violated Illinois or federal law by failing
             to obtain a license to manufacture cigarettes. The
             complaint would comply with Rule 8(a)(2), but, assuming
             no such license is required, it would be highly vulnerable
             to dismissal under Rule 12(b)(6). If the defendants filed a
             motion to dismiss in which they pointed out that there was
             no such licensing requirement, it would not be responsive
             of the plaintiff to say that she was not “required at this
             stage of the litigation to specifically characterize or
             identify the legal basis of the claims in the complaint.” The
                                           4
        Case 5:20-cv-00097-LCB Document 21 Filed 05/15/20 Page 5 of 8




             defendants would have given reasons for dismissing the
             complaint despite its formal beauties, and she would have
             to give reasons against. Our system of justice is
             adversarial, and our judges are busy people. If they are
             given plausible reasons for dismissing a complaint, they
             are not going to do the plaintiff's research and try to
             discover whether there might be something to say against
             the defendants’ reasoning. An unresponsive response is no
             response. In effect the plaintiff was defaulted for refusing
             to respond to the motion to dismiss. And rightly so.

Id. Just as Judge Posner clearly articulated, it is not the job of this Court to serve as

de facto counsel and construct legal arguments on plaintiff’s behalf. As such, the

Court should treat plaintiff’s utter failure to respond to the City’s motion to dismiss

as a concession of the City’s defenses and a complete abandonment of the claims at

issue in the motion. In fact, this is an even stronger case for dismissal than in Kirksey

because at least the plaintiff there did not ignore the motion to dismiss like plaintiff

has ostensibly done here.

      B.     In any Event, the City Is Due to Be Dismissed as a Defendant on
             the Merits.

      The City will not burden the record with a detailed rehashing of the arguments

supporting its motion to dismiss. However, a brief overview may be helpful to the

Court if for no other purpose to highlight each of the City’s defenses that plaintiff

has failed to rebut in any way. First, the City showed that HPD, a departmental unit

of the City, is not a suable entity and therefore is not a proper defendant in this case.

(Doc. 10, pp. 5-6). Second, the City showed that none of plaintiff’s claims asserted
                                           5
         Case 5:20-cv-00097-LCB Document 21 Filed 05/15/20 Page 6 of 8




via 42 U.S.C. § 1983 are legally cognizable because he does not identify in his

complaint any “policy” or “custom” of the City that allegedly caused the violation

of his “constitutional rights” as required by Monell v. Dep’t of Social Servs., 436

U.S. 658, 691-92 (1978) and its progeny. (Id. at pp. 6-14). Third, the City showed

that any official-capacity claims against Investigator Schmitt are merely another way

of pleading a cause of action against the City itself and thus these claims are

redundant and unnecessary to the extent the City is already a separately-named

defendant. (Id. at pp. 14-15). Fourth, the City showed that any request for punitive

damages against the City is improper because such relief is not available as a matter

of law under section 1983. (Id. at p. 15).

       Plaintiff’s absolute failure to counter these specific defenses raised by the City

is telling. Indeed, the reason plaintiff has no opposition to the City’s motion to

dismiss is because there is nothing he can legitimately refute here—legally or

factually. Accordingly, beyond the fact that plaintiff’s total lack of response is

tantamount to a concession and abandonment of the claims in question, the larger

and inescapable problem for plaintiff is that his claims against the City cannot

withstand dismissal on their merits.

III.   CONCLUSION

       For all reasons set forth in this brief as well as the City’s principal brief, the

Court should dismiss (1) all federal constitutional tort claims under section 1983
                                             6
        Case 5:20-cv-00097-LCB Document 21 Filed 05/15/20 Page 7 of 8




against the City; (2) all claims against Investigator Schmitt in his official capacity;

(3) all claims against HPD; and (4) all requests for punitive damages against the

City.


                                        S/C. Gregory Burgess
                                        C. Gregory Burgess (ASB-1519-R79C)
                                        Lauren A. Smith (ASB-0432-E48S)
                                        Stephanie M. Gushlaw (ASB-1050-F67A)

                                        Attorneys for defendant             City    of
                                        Huntsville, Alabama

OF COUNSEL:

LANIER FORD SHAVER & PAYNE P.C.
Post Office Box 2087
Huntsville, Alabama 35804
Telephone Number: (256) 535-1100
Facsimile Number: (256) 533-9322
Email: cgb@lanierford.com
       las@lanierford.com
       smg@lanierford.com




                          CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing has been served upon the
following non-CM/ECF participant by depositing a copy in the United States Mail,
first class, postage prepaid, addressed to him this the 15th day of May, 2020.

 MICHAEL DION MILTON
                                          7
      Case 5:20-cv-00097-LCB Document 21 Filed 05/15/20 Page 8 of 8




2213 Atkins Drive
Huntsville, Alabama 35810

                                 S/C. Gregory Burgess
                                 C. Gregory Burgess




                                   8
